James D. Hurley, J.
Complainant, an unmarried woman, was delivered of a baby boy on or about the 30th day of October, 1956.
She has brought this proceeding against the defendant, alleging that he is the father of said child, and requesting that he be required to provide for and support said child pursuant to the provisions of the Domestic Relations Law.
Testimony shows to the entire satisfaction of the court that the complainant has sustained the burden of proof and that the defendant is the father of said child.
Prior to the bringing of this proceeding, I am satisfied that the defendant on one or more occasions was accused of being the father of the child and that he at no time flatly denied such accusations.
On the entire evidence, I feel that an order of filiation should be granted herein. (Matter of. Saratoga County Comr. of Public Welfare v. “ Waters ”, 205 Misc. 1004.)
No testimony was taken upon the hearing as to the financial needs of the infant or the financial resources of the defendant. In view of this decision, a further hearing will be held at a term of this court at the Wayne County Surrogate’s Office on June 4, 1957, at 2 o’clock in the afternoon for the purpose of taking further testimony.